            Case 1:20-cv-05775-CM Document 2 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TINA LYNNE WAGONER,

                                 Plaintiff,                        20-CV-5775 (CM)
                     -against-                             ORDER OF DISMISSAL UNDER
                                                               28 U.S.C. § 1915(g)
BHCF,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Tina Lynn Wagoner, currently incarcerated at Bedford Hills Correctional

Facility, filed this pro se complaint without paying the relevant fees. Although Plaintiff failed to

seek waiver of the fees by submitting an application for leave to proceed in forma pauperis (IFP)

and a prisoner authorization, the Court construes Plaintiff’s complaint as seeking IFP status.

        Plaintiff is barred, however, from filing any new action IFP while a prisoner. See

Wagoner v. Miller, ECF 1:18-CV-7937, 7 (LLS) (S.D.N.Y. Nov. 5, 2018), 18-3688 (2d Cir. Aug.

2, 2019) (dismissing appeal as “lacking an arguable basis either in law or in fact.”) That order

relied on 28 U.S.C. § 1915(g), which provides that:

        In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
        more prior occasions, while incarcerated or detained in any facility, brought an
        action or appeal in a court of the United States that was dismissed on the grounds
        that it is frivolous, malicious, or fails to state a claim upon which relief may be
        granted, unless the prisoner is under imminent danger of serious physical injury.

        Although Plaintiff has filed this new action seeking IFP status, her complaint does not

allege that she is in imminent danger of serious physical injury. 1 Instead, Plaintiff alleges that

prison officials improperly deducted money from her prisoner account, and that she is entitled to

        1
        An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
              Case 1:20-cv-05775-CM Document 2 Filed 07/28/20 Page 2 of 2




a $3.00 increase in her hourly wage. Because Plaintiff does not allege that she is in imminent

danger of serious physical injury, she is barred from filing this action IFP.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. 2 See 28 U.S.C.

§ 1915(g). Plaintiff remains barred from filing any future action IFP while in custody, unless she

is under imminent threat of serious physical injury. 3 Id.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       July 28, 2020
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




         2
         Plaintiff may commence a new action by paying the relevant fees. If Plaintiff does so,
that complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss
any civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                   2
